Citation Nr: 0414025	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  01-01 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied service connection for a psychiatric disability.  The 
veteran responded with a November 2000 Notice of 
Disagreement, and was sent a December 2000 Statement of the 
Case by the RO.  He then filed a January 2001 VA Form 9, 
perfecting his appeal of this issue.  

In September 2003, this appeal was remanded to the RO for 
additional evidentiary development.  It has now been returned 
to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible evidence of the presence of a chronic 
psychiatric disability during military service has not been 
presented, nor was a psychosis shown within a year of 
separation from service.  

3.  Credible evidence has not been presented indicating that 
the veteran's depression is due to or the result of his 
service-connected herniated nucleus pulposus of the 
lumbosacral spine.  


CONCLUSION OF LAW

The criteria for the award of service connection for a 
psychiatric disability, claimed as depression, have not been 
met.  38 U.S.C.A. §§ 1112, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 2000 
Statement of the Case, the various Supplemental Statements of 
the Case, the Board's September 2003 remand, and June 2001 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that the VA would attempt to obtain.  The veteran has 
reported that he receives medical care at the VA medical 
center in San Juan, PR, and these records were obtained.  No 
private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claim; for these reasons, his appeal 
is ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was first sent a 
letter in June 2001 detailing the evidence that was necessary 
to substantiate his claim.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires the VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in May 2000, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain, as has already 
been discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in January 
2004, in light of the additional development performed 
subsequent to May 2000.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks service connection for a psychiatric 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  Service 
connection may also be awarded for certain disabilities, such 
as psychoses, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran has also alleged that his psychiatric disability 
is due to or the result of his service-connected herniated 
nucleus pulposus of the lumbosacral spine.  Service 
connection may be awarded for any disability which is due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (2003).  Since the veteran has alleged both direct 
and secondary bases exist for the award of service 
connection, both direct and secondary service connection will 
be considered by the Board.  

On the veteran's medical examination for service entrance in 
April 1980, no current or prior psychiatric disabilities were 
noted.  On an October 1983 report of medical history, the 
veteran reported a history of depression or excessive worry, 
and frequent trouble sleeping, secondary to his upcoming 
reenlistment.  An October 1983 annual examination was 
negative for findings of psychiatric abnormalities.  A March 
1984 service separation examination was also negative for any 
psychiatric abnormalities.  The veteran was discharged from 
active duty in May 1984, but he continued to serve in the 
reserves for several years thereafter, and receive periodic 
physicals.  A June 1989 periodic medical examination was 
negative for any psychiatric abnormalities, and on his 
concurrent report of medical history, he reported no history 
of depression or excessive worry, and no frequent trouble 
sleeping.  
 
In September 1999, the veteran sought VA outpatient treatment 
for psychiatric symptoms.  He reported sleeping problems, 
dizzy spells, a depressed mood, and severe stress at home and 
work.  Depression was diagnosed, and he was given medication.  
Thereafter, he was treated periodically for symptoms of 
depression.  In a June 2000 statement, a VA counselor 
reported the veteran was being treated for "depression 
exacerbated and secondary to his severe spinal condition - 
discogenic disease."  The examiner also stated the veteran 
"has evidence since October 11, 1983 with episodes of 
depression."  According to this medical statement, the 
veteran had "severe physical limitation" in both his work 
and his home life.  He continued to receive VA outpatient 
counseling treatment and medication for his depression.  
 
A VA psychiatric examination was performed in August 2000, 
and the veteran reported anxiety regarding changes at work, 
as well as increased irritability and social isolation at 
home.  On objective examination he was adequately dressed and 
groomed, with full contact with reality.  His mood was 
depressed and worried.  Major depressive episode was 
diagnosed.  After examining the veteran and reviewing his 
claims file, the examiner stated the veteran's back problems 
were "not the only cause or reason for his present 
neuropsychiatric symptoms."  After further reviewing more 
recent medical evidence regarding the veteran's spinal 
disability, the examiner further stated in September 2000 
that the veteran's psychiatric disability "[was] not 
secondary, or directly related to" his spinal disability.  
 
Another VA psychiatric examination was performed in June 
2003.  The veteran's claims file was reviewed in conjunction 
with the examination.  The veteran again reported episodes of 
depression, with such symptoms as loss of energy, sadness, 
insomnia, and poor concentration.  On objective examination 
he was fully alert and oriented, with adequate dress and 
hygiene.  He exhibited no evidence of delusions, obsessions, 
phobias, or hallucinations.  His mood was depressed and 
anxious.  The examiner confirmed prior diagnoses of 
depressive disorder.  After examining the veteran and 
reviewing the claims file, the examiner determined that the 
veteran's first depressive episode occurred in September 
1999, with no evidence found of a previous depressive 
episode.  The examiner found no objective evidence of a 
depressive episode during the veteran's active military 
service, or a precipitating event or incident during service 
which would have subsequently resulted in depressive 
episodes.  Next, the examiner stated that in his medical 
opinion, the veteran's depressive episodes were unrelated to 
and were not caused by his service connected back disability.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing medical evidence, the Board is "certainly free 
to discount the credibility of [a] physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

After reviewing the totality of the evidence, the Board finds 
that service connection for a psychiatric disability is not 
warranted.  Considering first the veteran's assertions that 
his depression began during military service, his service 
medical records are generally without mention of any 
psychiatric disabilities.  While the veteran reported 
depression or excessive worry, and frequent trouble sleeping 
on his October 1983 report of medical history, no psychiatric 
disabilities were noted on a concurrent annual medical 
examination report.  Likewise, subsequent reports of medical 
history, including his March 1984 active service separation 
examination, were negative for any diagnosis of a psychiatric 
disability, including depression.  When the veteran's entire 
medical history, including his service medical records, was 
reviewed by a VA medical expert in June 2003, the expert 
found "no objective evidence of a depressive episode before 
September 1999", including "while he was in active 
service."  Additionally, the expert found no evidence of a 
"relationship between his actual depressive symptoms and his 
participation in military service."  Admittedly, a VA 
counselor indicated the veteran "has evidence since October 
11, 1983 with episodes of depression."  However, the Board 
again notes that this October 1983 report of medical history 
was completed by the veteran, not a medical professional, and 
a concurrent report of medical examination found no evidence 
of any psychiatric abnormality.  Because the VA counselor did 
not review the entire medical record, the Board finds this 
opinion statement insufficient, in light of the other 
evidence, to establish the onset of depression during 
military service, or within a year thereafter.  Based on the 
above medical evidence, the Board finds that service 
connection, on a direct basis, for a psychiatric disability, 
is not warranted, as the preponderance of the evidence shows 
that such a disability was not present during military 
service and a psychosis was not shown  within a year 
thereafter.  

Considering next the veteran's assertions that his 
psychiatric disability is due to or the result of his 
service-connected low back disability, the Board finds the 
preponderance of the evidence to be against this claim.  In 
support of his claim, the veteran submitted the June 2000 
statement of a M.T.M., VA counselor, who stated the veteran's 
depression was "exacerbated and secondary to" his low back 
disability.  However, subsequent VA medical examination 
reports indicate the veteran's depression is unrelated to his 
low back disability.  These opinions will now be addressed by 
the Board.  

Considering first the reports and June 2000 opinion statement 
of M.T.M., the Board notes that this counselor was unable to 
review the veteran's entire medical record, including his 
service medical records and medical reports regarding the 
veteran's low back disability.  According to M.T.M.'s 
statement, the veteran has a "severe spinal condition" 
which results in "severe physical limitation" and 
"difficulties at work."  However, according to a September 
2000 VA orthopedic examination, the veteran had only mild 
limitation of motion on forward flexion, and had missed work 
on only "3 or 4 occasions" due to back pain, with "no 
limitations on his job due to low back pain."  Thus, 
M.T.M.'s June 2000 assessment appears to be based on an 
inaccurate assessment of the veteran's low back disability.  
A medical opinion or assessment based solely or in part on an 
inaccurate factual premise is of little probative weight.  
See Kightly v. Brown, 6 Vet. App. 200 (1994); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Therefore, the Board finds 
little probative weight in the June 2000 opinion statement.  

In contrast, the veteran's claim was presented for review by 
VA examiners in August 2000 and again in June 2003.  On 
examination in August 2000, the VA psychiatrist initially 
stated the veteran's low back disability was "not the only 
cause or reason" for his psychiatric symptoms, but after 
reviewing a September 2000 orthopedic examination report, the 
psychiatrist determined the veteran's psychiatric disability 
"is not secondary, or directly related to his [service-
connected low back disability]".  This conclusion was based 
on a finding that the veteran's low back disability was "not 
severe."  On reexamination in June 2003, another VA examiner 
found no evidence that the veteran's psychiatric disability 
was "related to or caused by" his service-connected low 
back disability.  In reaching this determination, both 
examiners had access to the veteran's entire medical record, 
including his recent September 2000 VA orthopedic 
examination.  Therefore, the Board finds these medical 
opinions more credible.  

The veteran himself has alleged both that his depression 
began during military service or, in the alternative, is due 
to or the result of his service-connected low back 
disability.  However, as a layperson, the veteran's opinions 
regarding medical etiology, causation, and diagnosis are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, the preponderance of the evidence is against 
service connection for a psychiatric disability, claimed on 
both a direct basis, and as secondary to a service-connected 
low back disability.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).





ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



